Dissenting Opinion by Judge Doyle:
I respectfully dissent. The issue in this case is whether the Board of Property Assessment, Appeals and Review (Board) retained subject-matter jurisdiction over the assessment in question subsequent to the withdrawal of the only appeal to the Board by the District and the Municipality.
As correctly observed by the majority, Board Regulation V elevates an intervenor to party status. This grant of party status is similar to Pa. R. C. P. 2330, which affords an intervenor “all the rights and liabilities of a party to the action.” But Pa. R.C.P 2330 is somewhat circumscribed by Pa. R.C.P 2329, which sets forth the possible bases upon which a trial court may deny intervention. Among these bases is the reason that the claim or defense of those attempting intervention “is not in subordination to and in recognition of the propriety of the action.” Pa. R.C.P. 2329(a). Thus, Pa. R.C.P. 2329 suggests that an intervenors status is dependent upon the viability of the action for which intervention is sought. Similarly, Board Regulation V permits one to intervene in an existing appeal after it has been filed. I thus believe that under the Boards regulation an in-tervenors status is dependent upon the underlying action.
In the instant case, U.S. Steel did not indicate in its notice of intervention which side it sought to align itself with. Common sense, however, dictates that it would have wished that the tax assessment remain the same or be lowered. Thus, at the Board level, its interests were adverse to those of the Municipality and the District which had appealed the assessment. Therefore, U.S. Steel was an appellee at the Board level. Once the Municipality and the District withdrew their case there was no longer an Appellant before the Board and no longer an appeal. The eradication of the appeal leads to *126the conclusion that there was nothing left for the Board to adjudicate or have subject-matter jurisdiction over. That being so, it was fatal error for the Board to proceed further. It should have dismissed the case for want of jurisdiction.1
U.S. Steel argues that its action was actually in the nature of a counterclaim and, hence, that subsequent to the withdrawal of the Municipality’s and Districts appeal, a case remained. It is well-settled that under Pa. R.C.P. 232 the discontinuance by a plaintiff of its case does not affect the right of a defendant to proceed with its counterclaim. See also Barnyak v. Headwaters Construction Co., 411 Pa. 350, 192 A. 2d 342 (1963). The response to this contention is that the action was not denominated as a counterclaim by U.S. Steel and was not docketed as such before the Board. These facts were found by the trial court. Accordingly, there was no counterclaim and any attempt by U.S. Steel to preserve or resuscitate the suit by claiming that its notice of intervention was a counterclaim would be to permit U.S. Steel to “wrest control of the original action from the original parties,” a result to be avoided. See Goodrich-Amram 2d §2329:2 (1977).
While at first blush the result in this case may appear harsh, it must be remembered that U.S. Steel could have appealed the assessment in its own right. It *127failed to do so and instead appears to have taken advantage of the fact that the Board regulation placed no specific time limitation upon a petition to intervene. It is well-settled that in Pennsylvania an intervenor takes the action as he finds it. Tremont Township School District v. Western Anthracite Coal Co., 381 Pa. 276, 113 A.2d 234 (1955). U.S. Steel, having chosen to pursue its action as an intervenor, voluntarily assumed the risk that the appealing party might choose to withdraw its case. Unfortunately for U.S. Steel, that risk materialized.
It is my view that once the only appeal to the Board was withdrawn there remained nothing over which the Board could have subject-matter jurisdiction; I would therefore affirm the order of the trial court.

 Bily v. Allegheny County Board of Property Assessment, Appeals and Review, 353 Pa. 49, 44 A.2d 250 (1945), upon which the majority relies, is distinguishable in that it involved a denial of intervention followed by a withdrawal of the suit. The party attempting to intervene had become the property owner during the pendency of the suit and attempted to be substituted for the former owner. She sought intervention, or substitution, before the case was withdrawn by the former owner and the denial of her petition, and discontinuance of the suit, was held to be an abuse of discretion. Schaeffer v. Jones, 293 Pa. 529, 143 A. 197 (1928), also cited by the majority, did not involve withdrawal of the principal lawsuit.